STRAS, Justice
(dissenting).
The question presented by this case is whether execution of a recognition of par*540entage (ROP) constitutes a “proceeding[ ] for ... parentage” under Minnesota’s grandparent visitation statute, Minn.Stat. § 257C.08, subd. 2 (2012). If the answer to that question is “yes,” as the court concludes, then the district court had the statutory authority to award visitation rights to Joane Christianson, T.H.’s paternal grandmother. On the other hand, if an ROP lacks the attributes of a “proceeding,” then the district court lacked the authority to award visitation rights to Christianson. In my view, an ROP does not qualify as a “proceeding” because, even under the definitions relied upon by the court, an ROP lacks the attributes common to each of the “proceedings” listed in the statute: the requirement of an underlying legal action and involvement of a court. Because an ROP avoids the necessity for a legal action and court involvement to establish parentage, I respectfully dissent.
I.
The legal issue in this case turns upon the interpretation of MinmStat. § 257C.08, subd. 2, which lists the proceedings that can give rise to a request for grandparent visitation:
In all proceedings for dissolution, custody, legal separation, annulment, or parentage, after the commencement of the proceeding, or at any time after completion of the proceedings, and continuing during the minority of the child, the court may, upon the request of the parent or grandparent of a party, grant reasonable visitation rights to the unmarried minor child, after dissolution of marriage, legal separation, annulment, or determination of parentage during minority....
Neither party disputes that the ROP signed by Claire Holewa and Travis Henke established their parentage of T.H., the minor child over whom Christianson seeks visitation rights. Rather, the question at issue in this case is whether the ROP signed following T.H.’s birth constitutes a “proceeding” under the plain language of Minn.Stat. § 257C.08, subd. 2.
The grandparent visitation statute does not define the term “proceedings.” In the absence of a statutory definition, we give statutory terms their plain and ordinary meaning. See State v. Leathers, 799 N.W.2d 606, 609 (Minn.2011). As the court notes, we have defined the term “proceedings” before, as recently as last year in State v. Hohenwald, 815 N.W.2d 823 (Minn.2012). In determining the plain and ordinary meaning of the term “proceedings” for purposes of Minn. R.Crim. P. 20.01 — the provision governing the legal standards for ordering a mental competency hearing for a defendant in a criminal case — we held that the term refers to “the multiple, progressive hearings within a ‘particular action at law or case in litigation.’ ” Hohenwald, 815 N.W.2d at 830 (quoting Webster’s Third New International Dictionary of the English Language Unabridged 1807 (2002)). In discussing the varying interpretations of the term advanced by the parties in that case, we rejected Hohenwald’s definition because it failed to account for the fact that “proceedings” refers to the business or “work done by courts.” Id. at 830 n. 2. We reached a similar conclusion in Latourell v. Dempsey—the other case cited by the court — in which we determined that custody and visitation actions brought in court qualified as “proceedings” under the Parentage Act. 518 N.W.2d 564, 565-66 (Minn.1994). Never have we suggested that a “proceeding” is anything other than an action at law or a case in litigation.1
*541In concluding otherwise, the court relies on other definitions of the term “proceedings” — some of which we rejected in Ho-henwald — but even those definitions ascribe a narrow meaning to the term. The court lists three definitions from Black’s Law Dictionary: (1) “Any procedural means for seeking redress from a tribunal or agency”; (2) “[a]n act or step that is part of a larger action”; and (3) “the business conducted by a court or other official body; a hearing.” Black’s Law Dictionary 1324 (9th ed.2009). None of those three definitions, however, supports the court’s interpretation of Minn.Stat. § 257C.08, subd. 2. For instance, the court seems to imply that an ROP is a means of seeking redress from an agency. While the Minnesota Department of Health files an ROP after the parents submit it, the agency does not grant the parties anything, much less redress or a remedy. See Black’s Law Dictionary 1392 (9th ed.2009)(defining “redress” as “[rjelief; remedy”). An ROP also is not a step in a larger action. Instead, it is the only step for parents in establishing parentage outside of court. Nor does the execution of an ROP involve business conducted by a court or other official body. In sum, the definitions of the term “proceeding” discussed by the court contradict, rather than support, the court’s .interpretation that an ROP constitutes a “proceeding” under Minn.Stat. § 257C.08, subd. 2.2
II.
Application of the textual, “commonsense canon of noscitur a sociis — which counsels that a word is given more precise content by the neighboring words with which it is associated,” supports my interpretation that an ROP is not a “proceeding” under Minn.Stat. § 257C.08, subd. 2. United States v. Williams, 553 U.S. 285, 294, 128 S.Ct. 1830, 170 L.Ed.2d 650 (2008); see also State v. Suess, 236 Minn. 174, 182, 52 N.W.2d 409, 415 (1952) (“[T]he meaning of doubtful words in a legislative act may be determined by reference to their association with other associated words and phrases.”). The purpose of the noscitur a sociis canon — a Latin phrase meaning it is known by its associates — is to “avoid ascribing to one word a meaning *542so broad that it is inconsistent with its accompanying words.” Gustafson v. Alloyd Co., 513 U.S. 561, 575, 115 S.Ct. 1061, 131 L.Ed.2d 1 (1995).
Application of the noscitur a sociis canon reveals two aspects of Minn.Stat. § 257C.08, subd. 2, that cast doubt on the court’s interpretation of the statute. First, the statute indicates that the “proceeding” described in the statute must be capable of “commencement” and “completion” because those two events trigger a grandparent’s right to request visitation. By specifying two triggering events that bookend the “proceeding” itself, the text implies that the “proceeding” described in the statute must be of sufficient duration that a grandparent has an opportunity to file a request for visitation during the “proceeding.” Otherwise, a “proceeding” that is too short would not permit a grandparent to file a request for visitation “after the commencement of the proceeding,” which effectively would eliminate one of the triggering events. Minn.Stat. § 257C.08, subd. 2. Put differently, the triggering events that give rise to a grandparent’s request for visitation — “commencement” and “completion” — provide context for the meaning of the general terms “proceeding” and “proceedings” in Minn.Stat. § 257C.08, subd. 2.
It is odd to describe an ROP as capable of “commencement” and “completion” because an ROP is a two-page form drafted by the Commissioner of Human Services. Infra at Appendix. Because the time to complete an ROP is so shorU-just a few minutes — it is highly unlikely that a grandparent will have time to file a request for visitation with a court “after the commencement of the proceeding.” Minn. Stat. § 257C.08, subd. 2. The form requires only that the mother and father list basic biographical information about themselves and the child, including their names, birthdates, and birthplaces. Infra at Appendix. An ROP is similar in scope and length to a credit card application or a form to acquire a driver’s license in Minnesota. An ROP makes clear that parents can complete the form shortly after childbirth at the hospital, so long as a notary public witnesses the signatures of the two parents and affixes his or her stamp and signature to the form. An ROP is intended to — and indeed fulfills the purpose of— providing an inexpensive and informal way to establish the legal parentage of a child without the costs and hassles associated with legal proceedings. Therefore, one of the characteristics of a “proceeding” — that it be of sufficient duration that a grandparent has time to file a request for visitation with a court — is absent with an ROP.
Second, the specific types of proceedings listed in Minn.Stat. § 257C.08, subd. 2, clarify the scope of the general terms “proceeding” and “proceedings” in the statute. Under the canon of noscitur a sociis, the fact “[t]hat several items in a list share an attribute counsels in favor of interpreting the other items as possessing that attribute as well.” Beecham v. United States, 511 U.S. 368, 371, 114 S.Ct. 1669, 128 L.Ed.2d 383 (1994). The statute lists the specific types of “proceedings” that give rise to the statutory right of grandparents to request visitation with a minor child: those involving “dissolution, custody, legal separation, annulment, or parentage.” Minn.Stat. § 257C.08, subd. 2.
Actions for dissolution, annulment, and legal separation require the filing of an underlying legal action and the involvement of a court. See MinmStat. § 518.06, subd. 1 (2012) (dissolution and legal separation); MinmStat. § 518.03 (2012) (annulment). Each is commenced by service of a petition, includes an opportunity for the respondent to answer, and generally involves a hearing and findings made by a *543court. Minn.Stat. §§ 518.09-13 (2012). Although a court may grant a dissolution, legal separation, or annulment without a hearing in limited circumstances, the court must still approve the proposed findings of fact, conclusions of law, and order for judgment in order for the dissolution, legal separation, or annulment to be legally enforceable. Minn.Stat. §§ 518.03, 518.13, subd. 5.
A custody determination also requires the filing of a legal action and the involvement of a court. A parent commences a custody proceeding by filing “a petition for dissolution or legal separation” or “a petition or motion seeking custody or parenting time.” Minn.Stat. § 518.156, subd. 1 (2012). The person commencing the proceeding must give notice to “the child’s parent, guardian, and custodian, who may appear and be heard and may file a responsive pleading.” Id., subd. 2 (2012). Custody proceedings involve a hearing, after which the court “determinefe] questions of law and fact,” Minn.Stat. § 518.168(c) (2012), and issues a custody order, Minn.Stat. § 518.17, subd. 3 (2012).
In contrast to “proceedings” for dissolution, custody, legal separation, and annulment, an ROP does not involve the filing of a legal action or the involvement of a court. An ROP does not require a court’s approval, findings of fact, conclusions of law, or an order or decree. In fact, the purpose of an ROP is to avoid legal action before a court. See Minn.Stat. § 257.75, subd. 3 (2012) (“Once [an ROP] has been properly executed and filed ..., if there are no competing presumptions of paternity, a judicial or administrative court may not allow further action to determine parentage regarding the signator of the recognition.”).
Putative parents can also establish their parentage through a legal action brought in district court. Minn.Stat. §§ 257.57, 257.59 (2012); see also Minn.Stat. § 257.71 (2012) (providing that an action to determine the mother-and-child relationship follows, to the extent practicable, the same provisions that govern an action to determine the father-and-child relationship). Such an action “is a civil action governed by the Rules of Civil Procedure,” Minn. Stat. § 257.65 (2012), and includes the presentation of testimony, blood and genetic tests, and other evidence, Minn.Stat. §§ -257.62, 257.63 (2012). An action for parentage concludes with a judgment or order of the court determining the existence or nonexistence of parentage. Minn. Stat. § 257.66 (2012).
Under the canon of noscihir a sociis, only a court action to establish parentage qualifies as a “proceeding[ ] for ... parentage” under Minn.Stat. § 257C.08, subd. 2. Only that type of action, not an ROP, shares the attributes common to all of the other “proceedings” listed in the statute: an underlying legal action and court involvement.
III.
In construing the statute to reach the opposite conclusion, the court relies on three considerations that are independent of the statutory text. First, although the court concludes that the statute is unambiguous, it nonetheless discusses the legislative history and purpose of the statute. Specifically, the court points to the “occasion and necessity for the law,” “the mischief to be remedied,” and the “object to be attained.”3 Because neither the court *544nor I conclude that the statute is ambiguous, resort to the canons of construction listed in Minn.Stat. § 645.16 (2012) is both unnecessary and contrary to our case law. See State v. Bluhm, 676 N.W.2d 649, 651 (Minn.2004) (“[W]hen the legislature’s intent is clear from plain and unambiguous statutory language, this court does not engage in any further construction and instead looks to the plain meaning of the statutory language.” (citation omitted) (internal quotation marks omitted)).
Second, the court posits that, because an ROP has the same “force and effect” as a judgment, it must constitute a “proceeding.” The court’s analysis is exactly backwards. Instead of determining whether an ROP is a “proceeding” in the first instance, the court’s analysis bootstraps by concluding that, because a court action or judgment is a “proceeding,” then anything with the same force and effect logically must be a “proceeding” too. The court’s analysis also begs the question. The effect of an action does not necessarily say anything about its character. For example, a guilty plea has the same force and effect as a jury trial, but no one would argue that a guilty plea and a jury trial are the same thing. In fact, a primary purpose of a guilty plea, like an ROP, is to avoid a trial. The court therefore relies on a logical fallacy in concluding that an ROP must be a “proceeding” because it has the same “force and effect” as a judgment.
Third, the court compounds its error by relying on case law that purportedly demonstrates the “great weight” we have attributed to the effect of an ROP. For example, the question presented in Beardsley v. Garcia was whether the district court had the statutory authority to grant parenting time to the father — whose parentage had been acknowledged through an ROP — during a subsequent order for protection proceeding. 753 N.W.2d 735, 737-38 (Minn.2008). Thus, the issue in Beardsley had everything to do with the effect of an ROP and nothing to do with the character of an ROP, let alone its relationship to the grandparent visitation statute. Similarly, the other two cases relied upon by the court both involved the legal effect of a previously executed ROP in a separate proceeding. See In re D.T.R., 796 N.W.2d 509 (Minn.2011); In re Child of B.J.-M. & H.W., 744 N.W.2d 669 (Minn.2008). Neither case addressed the question presented here. In sum, the court is simply wrong in its interpretation of the grandparent visitation statute.
IV.
For the foregoing reasons, I would reverse the decision of the court of appeals.
APPENDIX
*545[[Image here]]
*546[[Image here]]

. Indeed, the court’s broad interpretation of the term "proceedings” means that parents *541who execute an ROP arguably are entitled to appointed counsel if they are “financially unable to obtain counsel.” Minn.Stat. § 257.69, subd. 1 (2012). As we held in Latourell, the question of whether indigent parties receive counsel in determining parentage under the Parentage Act turns on whether the underlying dispute constitutes a "proceeding.” 518 N.W.2d at 565-66. While such a broad right to counsel would appear contrary to the Legislature’s intent in limiting the right to counsel to the statutory actions listed in Minn.Stat. §§ 257.51-74 (2012), the court premises its determination that an ROP is a "proceeding” on its conclusive effect under Minn.Stat. § 257.66 — a provision that unquestionably is covered by the appointment-of-counsel statute.


. The court also relies on two additional definitions without explaining how those definitions support its interpretation of the statute. The first definition — "a legal action (a divorce)” — flatly contradicts the court's broad interpretation of the statute because an ROP does not involve a "legal action.” Merriam-Webster's Collegiate Dictionary 927 (10th ed.2001). The second definition — “an official record of things said or done” — arguably supports the court’s interpretation until the definition is viewed in the context of the remainder of Minn.Stat. § 257C.08, subd. 2. Id. The court fails to explain how the second definition applies to the other "proceedings” listed in the statute — those involving dissolution, custody, legal separation, and annulment' — all of which are legal actions that fall within the first definition. See infra at- D-6 to D-8. Moreover, only the first definition from Merriam-Webster’s Collegiate Dictionary is synonymous with how we have defined the term "proceedings” in the past. See Hohenwald, 815 N.W.2d at 829-30; Latourell, 518 N.W.2d at 565-66.


. I would not resort to the canons of construction to interpret Minn.Stat. § 257C.08, subd. 2 because the statutory language is unambiguous. Nevertheless, I will make an observation regarding the bizarre implications of the court’s interpretation of the statute. Aside from possibly creating a right to counsel for indigent parties executing an ROP, see *544supra at D-3 note 1, the court's interpretation of the statute discriminates against unmarried couples. Only unmarried couples need to establish parentage. See Minn.Stat. § 257.55 (providing a presumption of paternity for a man who is married to the child’s birth mother). Rather than placing unmarried couples on an equal footing with married couples, the court today concludes that unmarried couples must necessarily open themselves up to potential challenges by grandparents for visitation rights no matter whether they choose an ROP or another method to establish parentage. The court fails to identify any basis, textual or otherwise, that demonstrates legislative intent to establish a statutory scheme that discriminates against unmarried couples.